DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is continuation of PCT/US2018/036364, filed on 6/7/2018, which claims benefit from provisional Application 62/640,589 and 15/618,151 filed 3/9/2018 and 6/9/2017, respectively.  The effective filing date for the instant Application is 6/9/2017.  It is noted that the effective filing date of one or more claims may change in future Actions due to amendments or further review of the priority document(s).
Election/Restrictions 
Applicant’s response dated 5/30/2022, which elected Group 1, claims 1-7, without traverse, is acknowledged.  Claim 8 is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  

Formal Matters
Claims 1-8 are pending.  As noted above, claim 8 has been withdrawn from further consideration at this time.  Claims 1-7 have been examined on the merits.

Claim Rejections - 35 U.S.C. §§ 102 and 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Hoganson et al. (U.S. PGPUB 2011/0053207; 2010; cited in the IDS dated 12/5/2019).  
Regarding claim 1, Hoganson teaches a blood vessel model that comprises a pair of channel members (i.e., two channel members top and bottom - a pair; paragraphs 2, 6 and 21 and Fig. 1, items 12 and 14).  Hoganson also teaches that the channel members mutually oppose each other, where each of which includes an opposing face in which a respective microchannel is formed (see microchannel (item 12) and microchannel (item 14) that are formed within; paragraph 21, Fig. 1).  
Hoganson teaches the blood vessel model has a porous membrane that separates the two channels, where the porous membrane includes a plurality of through-holes penetrating in a thickness direction (porous membrane (item 16) that includes a plurality pores (through-holes) that allows red blood cells to penetrate in the thickness direction) that is disposed between the opposing faces of the pair of channel members (i.e., the porous membrane is disposed between the opposing faces of the top and bottom (pair) channel members) that partitions between the microchannels (paragraphs 21, 24 and 25; Fig. 1, item 16).  The porous membrane is provided with a vascular endothelial cell layer so as to cover one face facing one of the microchannels (porous membrane facing microchannel 12; paragraphs 6, 10 24; Fig. 1).  Hoganson teaches that the through holes have an average opening diameter (i.e., through-holes) from 2.3-13 μm with an average pore size of 6.4 μm (paragraph 24; within the claimed average opening diameter of through-holes from 1 to 20 μm), and that the porosity (i.e., the ratio of total empty area to total area), ranges from 5 percent to 50 percent, which corresponds to opening coverage ratio of 50 percent to 95 percent (i.e., an opening coverage ratio of the through-holes is from 30 percent to 70 percent; paragraph 24).
Regarding claim 2, Hoganson teaches the porous membrane has a thickness of 0.5 to 10 μm and an average opening diameter of the pores (through-holes) of 6.4 μm, which includes less than or equal to half of the average diameter of the through-hole (i.e., the membrane thickness of the porous membrane is less than or equal to half of the average opening diameter of the through-holes; paragraphs 24 and 26).
Regarding claim 4, Hoganson teaches a cell layer of cells provided at the other face of the porous membrane facing the other microchannel (i.e., a cell layer of smooth muscle cells is on the face of the porous membrane facing the other microchannel of endothelial cells; paragraphs 6, 24 and 27; Fig. 1)
Therefore, in light of the above, the Hoganson reference anticipates claims 1, 2 and 4.
Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 3, 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoganson et al. (U.S. PGPUB 2011/0053207; 2011; cited in the IDS dated 12/5/2019), as applied to 1, 2 and 4, above, further in view of Hongo et al. (U.S. PGPUB 2010/0122957; 2010; cited in the IDS dated 3/4/2021).
The teachings of Hoganson are set forth above (expressly incorporated herein) and anticipate claims 1, 2 and 4.
Regarding claim 7, as noted above, Hoganson teaches that for the porous membrane, the porosity (i.e., the ratio of total empty area to total area) ranges from 5 percent to 50 percent, which corresponds to opening coverage ratio of 50 percent to 95 percent (paragraph 24).  In view of the above, Hoganson is interpreted to where the membrane includes a porous region in which the pores (i.e., through holes) are formed.  Conversely, in light of the above interpretation, the remaining regions (i.e. 49% or less) would be non-porous regions that through-holes are not formed. 
Although Hoganson teaches the above, Hoganson does not explicitly teach that the through-holes are arranged in a honeycomb pattern, that a variation coefficient of opening diameters of the through-holes is less than or equal to 10% and a porosity of the porous membrane is greater than or equal to 50%.  Further, Hoganson does not explicitly teach that the through-holes have flattened shapes in plan view including a major axis and a minor axis.
Regarding claims 3, Hongo teaches a porous film (honeycomb film) having communication holes (Fig. 18C; item 502) that place the through-holes in communication with each other (pores, item  502 are placed such that through holes are in communication with each other; Figs. 18A and 18C; paragraph 191) that are formed inside the porous membrane (formed inside the porous film (membrane); Figs. 18A and 18C; paragraph 191).  The pores (i.e., through-holes) are arranged in a honeycomb pattern (Fig. 3, Fig. 18A; paragraph 191) with a variation coefficient of pore diameters of the through-holes is 3.5 percent (Fig. 18C; paragraph 191; i.e., where a variation coefficient of opening diameters of the through-holes is less than or equal to 10 percent).  Hongo also teaches porosity of the porous film (membrane) is 53 percent (i.e., porosity of the porous membrane is greater than or equal to 50 percent; paragraph 191). 
A person of ordinary skill in the art would have been motivated to modify the blood vessel model of Hoganson, by providing communication holes within the membrane as taught in Hongo, since Hongo teaches such known porous membranes with through-holes that are in communication with each other are formed inside the porous membrane, that the through-holes are arranged in a honeycomb pattern, the membrane has a variation coefficient of opening diameters of the through-holes that is less than or equal to 10 percent,  and a porosity of the porous membrane is greater than or equal to 50 percent
A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the blood vessel model of Hoganson, by providing communication holes within the membrane as taught in Hongo, since in doing so would provide an advantage to the Hoganson blood vessel model by providing a porous film (membrane) with different designs (such as a honeycomb pattern) which can be used in a separation method with improved separation accuracy in a microchannel (microfluidic) device.
Regarding claim 6, Hongo teaches that the pores (i.e., through-holes) have flattened shapes in plan view including a major axis and a minor axis (item 502; i.e., the pores have flattened shapes in plan view and a major axis and a minor axis; Figs. 18A and 18B; paragraph 191).  It would have been within the purview of one of ordinary skill in the art to have modified the Hoganson blood vessel model to have through-holes that have flattened shapes in plan view including a major axis and a minor axis since Hongo teaches providing a porous film (membrane) with honeycomb pattern pores that is used to separate two microfluidic channels for a separation method with improved separation accuracy in a microchannel (microfluidic) device (Hongo; Fig. 16; paragraph 28; paragraphs 126-128).
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoganson et al. (U.S. PGPUB 2011/0053207; 2011; cited in the IDS dated 12/5/2019), as applied to 1, 2 and 4, above, further in view of Rizk et al. (U.S. PGPUB 2011/0189475; 2011; cited in the IDS dated 12/5/2019) and Tada et al. (U.S. PGPUB 2006/0178480; 2006).
The teachings of Hoganson are set forth above (expressly incorporated herein) and anticipate claims 1, 2 and 4.
Although Hoganson teaches the above, Hoganson does not explicitly teach a tensile elongation at break of the porous membrane is greater than or equal to 50%, and a stress required for 10% elongation of the porous membrane is less than or equal to 1000 gf/mm2.
Rizk teaches known polymeric films (porous membranes) where the tensile elongation at break of the polymeric film (porous membrane) is 10 to 500 percent and a tensile strength greater than 5500 gf/mm2 (paragraphs 14, 16 and 161; i.e., the tensile elongation at break of the porous membrane is greater than or equal to 50 percent). 
Tada also teaches known porous membranes (e.g., vinylidene fluoride resins) can have a thickness ordinarily in the range of 5-800 μm, a porosity of 55-90%, a tensile strength of at least 5 MPa (i.e., at least 510 gf/mm2), an elongation at break of at least 5% (i.e.,  5% or greater which includes 50% or more), a tensile yield stress of at least 5 MPa (i.e., at least 510 gf/mm2, which is less than 1000 gf/mm2), a yield elongation of at least 3% (which includes at least 10%; i.e., porous membranes with the claimed properties were known; paragraphs 21-24 and 44).
A person of ordinary skill in the art would have been motivated to substitute the porous membranes of Rizk and Tada for the membrane in Hoganson since both Rizk and Tada teach known porous membranes with known membrane strength properties, where such known polymeric membranes would provide a strong separation barrier to which cells could adhere to within the blood vessel model. 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the porous membranes of Rizk and Tada for the membrane in Hoganson since in doing so would provide an advantage to Hoganson by expanding the blood vessel model to different known polymeric porous membranes with different strength properties for cells to adhered to where such polymeric porous membranes would allow different pressure rates or flow rates within the blood vessel model. 
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631